Citation Nr: 0411734	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-16 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from April 1990 to March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The Board notes that the veteran's service medical records 
include a January 13, 1993 Report of Mental Status Evaluation 
which listed Axis I diagnoses of adjustment disorder with 
mixed emotional features and marital problems.  An Axis II 
diagnosis of personality disorder, not otherwise specified 
was listed.  A January 19, 1993 report of medical examination 
which listed a diagnosis of depression and noted that she was 
on a prescription of Prozac.  A Report of Mental Status 
Evaluation diagnosed the veteran with personality disorder, 
borderline type.  The recommendations included expeditious 
administrative separation.  The veteran was, in fact, 
administratively discharged from active duty by reason of 
personality disorder.  

The post-service medical evidence includes a May 1994 Army 
medical treatment report wherein a diagnosis of depression 
noted with Prozac being prescribed and a March 2002 VA 
examination report which listed a diagnosis of bipolar 
disorder II, the most recent episode with depressive 
psychotic features.  There was an Axis II diagnosis of 
dependent personality disorder.  

In its November 2003 written brief presentation, the 
veteran's representative contends, and the Board agrees, that 
a VA examination should be afforded to the veteran in order 
determine the etiology of the veteran's current condition.     

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the veteran submit to VA 
any evidence in her possession that 
pertains to her claim.  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
       
2.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the nature and proper 
diagnosis of the veteran's psychiatric 
condition.  If an acquired psychiatric 
disability is diagnosed, the examiner is 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that her current 
psychiatric condition was either 
initially manifested during military 
service or was otherwise related to her 
military service.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




